DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-15, and 17-26 are pending.
Claims 2 and 16 were cancelled.
Claims 14-15, 17-24 are withdrawn as being directed to a non-elected invention, the election having been made on 12/24/2019.
Claims 1, 3-13, and 25-26 have been examined.

Priority
This application is a 371 of PCT/US2017/042307 07/17/2017.
PCT/US2017/042307 has PRO 62/363,395 07/18/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Terminal disclaimer
The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any 

Withdrawn Rejection
The provisional rejection of claims 1, 3-9, 11, 13, and 25-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 14-15 of copending Application No. 15/755,018 (the ‘018 application) and evidenced by Marsh is withdrawn because the terminal disclaimer has been approved on 10/25/2021. 

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is unclear with respect to the functional limitation of “the lysolipid has a CMG value of 80 μM”. The specification disclosed many factors have effects on the CMC of a lipid compound, such as the molecular structure of the lipid, temperature, the presence of electrolyte in the solution and so on [0039]. However, the factors of affecting CMC of a lipid compound do 
Applicant’s Argument
Applicant argues “CMG of a lipid compound" is a feature described in the instant disclosure with information allowing a skilled person to proceed to the related identification under various conditions according to the formula of Log CMC = A – Bn” (p2, 35 USC 112(b)-Indefiniteness; p7, para 1-4).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive because the formula only demonstrates CMC value of a known lipid can be determined not vice versa by using CMC value to define the structure of a lipid. Although applicant disclosed lyso 14:0 has the highest CMC value of ~80 µM in the specification [00180], MPEP 2111.01 (II) states “It is improper to import claim limitations from the specification”. For at least the reasons above, the argument is not persuasive and claim 12 is rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 4-13, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shelness (US 2003/0008014 Al, previously cited 1/31/2020) in view of Watkin (US 2006/0127467 A1, previously cited 1/31/2020).
Claim 1 is drawn to a nanolipoprotein particle comprising: 

    PNG
    media_image1.png
    302
    1063
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    842
    media_image2.png
    Greyscale
Shelness shows a nanolipoprotein particle comprising: a membrane forming lipid and a recombinant scaffold protein arranged in a discoidal membrane of lipid bilayer as follows (Fig 4). Shelness teaches the lipid composition further comprising at least one polar lipid, such as lysolipid, to form the nanolipoprotein complex and to optimize the rigidity of the nanolipoprotein particle [0054, claim 14], reading on the limitations of (i) and (ii).
Shelness does not explicitly teach the molar ratio of a lysolipid with CMC value ranging between 0.0005 to 100 milliMolar in the nanolipoprotein particle. 

    PNG
    media_image3.png
    150
    425
    media_image3.png
    Greyscale
Similarly, Watkin teaches lipid based nanoparticle as a drug carrier [Abstract]. Watkin teaches a lipid bilayer or membrane of the lipid nanoparticle comprising a primary phospholipid (reading on membrane forming lipid) and a lysolipid of l-tetradecanoyl-snglycero-3-phosphocholine (lyso14:0; the elected lysolipid species) shown as follows (Fig 3b), reading on the limitation of CMC value ranging between 0.0005 to 100 milliMolar as the specification defines lyso 14:0 having a CMC value of 80 µM [00180]. Watkin suggests the molar ratio of phospholipid to the lysolipid is ranged from 80:20 to about 95:5 and preferably about 90: 10 [0030], reading on the limitation (iii). Because both lysolipid in a molar concentration of about 10 to about 70 mol% in claims 1, 6, and 25-26.
With respect to claims 4-5, Shelness teach the truncated scaffold protein can be optimized from 0.5% to 90% [0073]. Shelness further teaches apoB is capable of stabilizing the bilayer particle for controlling the size of the nanolipoprotein particle [0065, Fig 4]. Thus, the molar ratio of a scaffold protein in a nanolipoprotein bilayer particle is a result effective variable, which can be optimized through routine experimentation. MPEP 2144.05 (II) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”

    PNG
    media_image3.png
    150
    425
    media_image3.png
    Greyscale
With respect to claims 7-10, Watkin show the lysolipid (Fig 3b) is l-tetradecanoyl-snglycero-3-phosphocholine (lyso14:0; the elected lysolipid species), reading on the elected species in claims 7-10. 
With respect to claims 11-12, Watkin show the lysolipid (Fig 3b) is l-tetradecanoyl-snglycero-3-phosphocholine (lyso14:0) and identical to the elected lysolipid species. The specification discloses lyso 14:0 having a CMC value of 80 µM [00180]. MPEP 2112 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and 
With respect to claim 13, Shelness teaches truncated apoB as a fusion protein with a single chain antibody, ligand or receptor, or any other peptide sequence that would be specific for a particular macromolecular cell surface marker [0024]. Shelness teaches the use of truncated apoB to compartmentalize lipophilic drugs, such as paclitaxel in a nanolipoprotein particle [0018, Fig 2-4], reading on a functionalized amphipathic compound.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Shelness’s nanolipoprotein bilayer particle with Watkin’s lysolipid of l-tetradecanoyl-snglycero-3-phosphocholine (lyso14:0) because (i) Shelness teach a lipid-bilayer nanolipoprotein particle comprising a lysolipid as a drug carrier [0054] and (ii) Watkin teaches the use of lysolipid 14:0 of l-tetradecanoyl-snglycero-3-phosphocholine (Fig 3b) in a lipid bilayer of a drug delivery vehicle. The combination would have reasonable expectation of success because both references teach lysolipid in a lipid bilayer of drug delivery vehicle.

Applicant’s Arguments
(i) 	No reasonable expectation of success to combine Watkin’s lysolipid of tetradecanoyl-snglycero-3-phosphocholine (Fig 3b) with Shelness’s lipid bilayer of nanodisc comprising a recombinant scaffold protein as a drug carrier because Shelness' "lipoprotein particles" and Watkin's "liposomes" have structural differences and different principle of operation (Remarks, p7, 35 USC 103 - Shelness and Watkin bridging to argument 14 and arguments 19-20).
(ii) 	Lipid bilayer and discoidal structures have different biophysical and biochemical properties (p10-argument 15 ~ p17-argument 17).

(iv) 	No basis in Shelness and Watkin and the rejection is impermissible hindsight (p15, argument 19-20).
(v) 	lysolipid at about 10%~70% is able to load a drug of paclitaxel (p16-argument 21 to p18-argument-25).
(vi) 	Lyso 14:0 has a higher drug load (p18-argument 26)

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive for the reasons as follows.

    PNG
    media_image4.png
    177
    207
    media_image4.png
    Greyscale
Applicant’s arguments (i)-(ii) are not persuasive because (a) Shelness teaches the lipid composition comprising lysolipid to form the nanolipoprotein complex [0054, claim 14], demonstrating an expected success to include a lysolipid (tetradecanoyl-snglycero-3-phosphocholine) in Shelness’s nanolipoprotein particle shown above, (b) Shelness’s nanodisc is lipid bilayer stabilized by a scaffold protein; however, neither liposome nor micelle as argued by applicant can represent the structure or property of Shelness’s nanodisc taught by the closest prior art (Fig 4), and (c) applicant fails to provide any data to support the argument of unexpected result according to the interview of record dated 9/20/2021, even though the structures of liposome and discoidal 
Applicant’s arguments (iii)-(iv) are not persuasive because applicant misinterprets the rejection. The rejection is based on adding Watkin’s lysolipid of l-tetradecanoyl-snglycero-3-phosphocholine (Fig 3b) to Shelness’s lipid bilayer of nanodisc according to Shelness’s teaching of the composition further comprising lysolipid to form the nanolipoprotein complex [0054, claim 14], not "control release of drug carrier sensitive to ultrasound" or impermissible hindsight as argued by applicant. 
Applicant’s argument (v) is not persuasive because Watkin suggests the molar ratio of phospholipid to the lysolipid is ranged from 80:20 to about 95:5 and preferably about 90: 10 in a drug delivery vehicle [0030], overlapping with the claimed range of “about 10 to about 70 mol%”. MPEP 2144.05 (I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” 
Applicant’s argument (vi) is not persuasive because (a) the limitation of Lyso 14:0 as argued by applicant is not found in the base claim and (b) Watkin teaches a mixture of a lysolipid of l-tetradecanoyl-snglycero-3-phosphocholine (lyso14:0; the elected lysolipid species shown in Figure 3b with a phospholipid in a drug delivery vehicle, consistent with Shelness’s teaching [0054, claim 14].
For at least the reasons above, the arguments are not persuasive.

2. 	Claims 1, 3-9, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over
Shelness (US 2003/0008014 Al, previously cited 1/31/2020) in view of Leigh et al. (US 6599527
B1, previously cited 1/31/2020).
Claim 1 is drawn to a nanolipoprotein particle comprising: 

    PNG
    media_image1.png
    302
    1063
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    842
    media_image2.png
    Greyscale
Shelness shows a nanolipoprotein particle comprising: a membrane forming lipid and a recombinant scaffold protein arranged in a discoidal membrane of lipid bilayer as follows (Fig 4). Shelness teaches the lipid composition further comprising at least one polar lipid, such as lysolipid, to form the nanolipoprotein complex and to optimize the rigidity of the nanolipoprotein particle [0054, claim 14], reading on the limitations of (i) and (ii). 

    PNG
    media_image5.png
    402
    829
    media_image5.png
    Greyscale
Shelness does not explicitly teach the molar ratio of a lysolipid with CMC value ranging between 0.0005 to 100 milliMolar in the nanolipoprotein particle. 
Similarly, Leigh et al. teach the use of a lipid bilayer comprising a mixture of membrane forming lipid and lysolipid for drug delivery (Fig 1B). Leigh et al. show that 
With respect to claims 4-5, Shelness teach the truncated scaffold protein can be optimized from 0.5% to 90% [0073]. Shelness further teaches apoB is capable of stabilizing the bilayer particle for controlling the size of the nanolipoprotein particle [0065, Fig 4]. Thus, the molar ratio of a scaffold protein in a nanolipoprotein bilayer particle is a result effective variable, which can be optimized through routine experimentation. MPEP 2144.05 (II) states “Generally, differences in concentration or temperature will not support the patentability of subject matter 
With respect to claim 7, Leigh et al. teach the lysolipid of MAPC is mono-acyl phosphatidyl choline (col 5, line 36-38), reading on lysophospholipids.

    PNG
    media_image6.png
    230
    328
    media_image6.png
    Greyscale
With respect to claims 8-9, Leigh et al. suggest the phosphatidyl choline (PC) and monoacyl phosphatidyl choline (MAPC) are endogenous compounds (col 6, line 2-3). The common endogenous fatty acids are palmitate (linear C16) or myristic acid (linear C14) well-known in the art. Leigh's mono-acyl phosphatidyl choline (MAPC) reads on the compound formulas (I) and (Ia) shown above; wherein R1 is C13 or C15 alkyl.
With respect to claim 13, Shelness teaches truncated apoB as a fusion protein with a single chain antibody, ligand or receptor, or any other peptide sequence that would be specific for a particular macromolecular cell surface marker [0024]. Shelness teaches the use of truncated apoB to compartmentalize lipophilic drugs, such as paclitaxel in a nanolipoprotein particle [0018, Fig 2-4], reading on a functionalized amphipathic compound.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Shelness’s nanolipoprotein bilayer particle with Leigh’s teaching a molar ratio of lysolipid in a nanolipoprotein particle because (i) Shelness teaches a nanolipoprotein particle comprising a mixture of phospholipid and lysolipid to form a drug delivery vehicle [0054, Fig 4] and (ii) Leigh et al. show that phosphatidylcholine (PC) to a 
Applicant’s Argument
(i)	No reason to combine Shelness and Leigh and no reasonable expectation of success because Shelness’s lipoprotein particles not only in structure but also in principle of operation different from Leigh’s “micelle” (Remarks, p21-argument 29 to p22-argument-32).
(ii)	Shelness in view of Leigh do not teach relationship between drug loading percentage and CMC in connection with particle (Remarks, p23-argument 33 to p25-argument 36).

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because of the following reasons:
(a) 	Shelness teaches the lipid composition comprising lysolipid to form the nanolipoprotein complex [0054, claim 14], demonstrating an expected success to include Leigh’s lysolipid in Shelness’s nanolipoprotein particle.
(b)	Leigh et al. teach the lipid particle types of liposomes, mixed micelles, or micelles are not critical, as long as they have the capacity for the same principle of operation to carry the drug/compound (col 6, line 40-44), in a direct contradiction to applicant’s argument of different structure and principle of operation between liposome and micelle.
(c)	Applicant fails to provide any data to support the argument of unexpected result by 
Applicant’s argument (ii) is not persuasive because of the following reasons.
(a) The limitation of relationship between drug loading percentage and CMC as argued by applicant is NOT found in the claims.

    PNG
    media_image5.png
    402
    829
    media_image5.png
    Greyscale
(b) Leigh et al. show the beneficial use of a combination of lysophospholipid (e.g., mono-acyl phosphatidyl choline/MAPC) and a membrane-forming lipid of phosphatidylcholine (PC) to increase drug loading (Fig 1B and Fig 10).








For at least the reasons above, the arguments (i) and (ii) are not persuasive.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
13January-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658